Citation Nr: 0013519	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the D4 and D5 areas of the dorsal spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
June 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  That rating decision granted service connection 
for residuals of a fracture of the D4 and D5 areas of the 
dorsal spine; and assigned that disability a noncompensable 
rating, effective from November 1996.  The veteran appealed 
as to that assigned rating.  

During the course of appeal, a November 1998 RO rating 
decision assigned the dorsal spine disability a 10 percent 
evaluation effective from November 1996.

A March 1999 Board decision remanded this case to the RO for 
further development regarding the rating claim.  After 
further development by the RO, the case has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a fracture 
of the D4 and D5 areas of the dorsal spine are currently 
manifested by a somewhat exaggerated dorsal kyphosis, which 
is fixed and no longer flexible; but not manifested by spinal 
cord involvement or abnormal mobility.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
residuals of a fracture of the D4 and D5 areas of the dorsal 
spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5288, 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
service-connected residuals of a fracture of the dorsal spine 
are more disabling than currently evaluated.  Specifically, 
his subjective complaints include back pain and stiffness, an 
inability to lift heavy objects, lack of endurance, and back 
fatigue.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address this issue.

In this situation in which the veteran filed a notice of 
disagreement with respect to the initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In accordance with  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(1999) and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected back disability.  The Board 
has identified nothing in this historical record which 
suggests that the current evidence is not adequate to fairly 
determine the rating to be assigned for that disability.

The recent medical evidence includes a private medical 
statement of November 1996 from James R. Gartner, M.D.  Dr. 
Gartner noted that X-ray examination in October 1996 showed 
severe arthritis and spurs of the neck; and that there 
appeared to be an old compression of the T5 vertebra.  

The report of a January 1997 VA examination reveals, in 
pertinent part, subjective complaints including mid back 
pain.  On physical examination, the veteran dressed without 
difficulty.  He had negative Romberg.  He could not walk in 
tandem due to his balance, and he could not walk on his heels 
and toes because of heel spurs.  The veteran was able to 
stand on either leg.  He was not able to hop on either leg.  
He could bend over and touch his toes.  The examiner noted 
marked limitation and use of the thoracic spine and negative 
straight leg raising, bilaterally.  There were no 
deformities, except a mild kyphosis.  Forward flexion of the 
spine was to 90 degrees; back extension was to 10 degrees.  
Left and right lateral flexion were to 20 degrees, 
bilaterally.  Left and right rotation were to 30 degrees, 
bilaterally.  The examiner noted mild pain on motion.  There 
was no neurological involvement.  The diagnoses included 
generalized arthritis of the cervical, thoracic spine, and 
lumbar spine and pain in the thoracic spine probably from 
arthritis.

A report of X-ray examination of the thoracic 
spine/thoracolumbar spine is  associated with the January 
1997 VA examination.  The X-ray report noted that the 
appearance of L4, L5 and S1 suggested partial laminectomy 
status.  The vertebrae were otherwise intact, demonstrating 
no destructive process or any acute bony lesion.  Regarding 
the thoracic spine, there was minimal hypertrophic lipping 
along the margins of several of the thoracic and lumbar 
vertebrae.  There was marked narrowing of the L5-S1 disc 
space, with degenerative disc disease.  The rest of the 
intervertebral spaces were well maintained.  The vertebrae 
were well aligned.  The X-ray report contains impressions of 
minimal hypertrophic spur formation; degenerative disc with 
marked narrowing of the L5-S1 disc space; and appearance of 
L4, L5 and S1 suggestions of partial laminectomy. 

When examined by VA in February 1998, the veteran complained 
of stiffness and weakness of the back.  The veteran added 
that he was unable to lift heavy objects, that he lacked 
endurance in the back, that the back fatigued easily, and 
that he was unable to engage in household chores such as 
mowing the lawn or washing his car. The veteran related that 
flare-ups were exacerbated by weather changes.  He added that 
lifting, bending, lying down, and weather changes 
precipitated back discomfort.  

On physical examination, forward flexion of the spine was to 
90 degrees with verbalized pain at 60 degrees, right and 
lateral bending were to 20 degrees, bilaterally.  The veteran 
could not rotate or turn his back.  There was no spasm or 
tenderness with palpation of the back.  The examiner observed 
during the examination that the veteran would turn at the 
waist to look at his wife or look at the examiner from the 
side.  It was noted that the veteran's wife had to turn to 
look for traffic for the veteran when he drove.  The veteran 
related that he had been receiving cortisone injections in 
the spine from a private practitioner since the 1970s.  With 
regard to postural abnormalities or fixed deformity, the 
examiner noted some loss of curvature of the normal spine.  
There was no deformity.  The musculature of the back appeared 
to be somewhat atrophied.  Deep tendon reflexes were 2 plus 
and brisk.  

A report of X-ray examination of the thoracic spine 
associated with the examination contains impressions of old 
anterior-superior compression fracture of the body of the T5, 
suggested; mild osteoporosis and degenerative changes of the 
thoracic spine, unchanged.  The orthopedic examination report 
contains diagnoses including osteoporosis and lordosis, and 
mild osteoarthritis of the cervical spine; old anterior-
superior compression fracture of T5; mild osteoporosis and 
levoscoliosis, mild osteoporosis and levoscoliosis, and 
degenerative spondylosis of the lumbar spine with advanced 
degenerative disc disease of the L5 and S1 areas of the 
spine; and severe back pain.

The report of a September 1999 VA spine examination reveals 
subjective complaints of continued discomfort about the 
veteran's spine that has progressed both proximally and 
distally.  The veteran also reported complaints of 
thoracodorsal pain with radiation up into the cervical spine 
and to the lower back.  He had aching discomfort of multiple 
articulations, and complained of pain in both feet, diffusely 
about both lower extremities, and into the neck with 
radiation into the upper back on either side, and into both 
shoulders.  He had not undergone surgery, bracing, TENs unit 
or muscle relaxants for his condition, and did not walk with 
assist from a cane.  He currently used Tylenol for pain 
relief and Elavil medication.  Regarding the effects of the 
disorder on his occupation and daily activities, the veteran 
reported that he had marked stiffness of his neck with 
limitation of rotation.  He reported that his pain was 
exacerbated with extremes of range of motion, which also 
occurred nocturnally and would awaken him in the early 
morning hours.

On examination, the veteran stood with a somewhat exaggerated 
dorsal kyphosis, which was mild and was fixed.  The report 
noted that the range of motion of the shoulders was within 
normal limits for a patient of the veteran's age.  Shoulder 
shrug was unremarkable.  There was normal scapular thoracic 
motion.  He held his cervical spine somewhat forward flexed.  
Extension was essentially zero degrees.  Forward flexion was 
chin to chest, lateral rotation was proximal 20 degrees and 
lateral bending was 10 degrees to either side.  All motions 
were performed slowly and with some evidence of discomfort.  

On range of motion studies, the veteran had tenderness on the 
palpated cervical spine processes of the lower cervical spine 
and up the thoracic spine.  There was no true paravertebral 
spasm and none over the medial border of the scapula on 
either side.  Regarding evaluation for postural abnormalities 
or fixed deformity, on standing, there was limb length 
discrepancy.  The veteran had mild loss of lumbar lordosis.  
His extension was essentially zero degrees and forward 
flexion was only about 10 degrees before knee flexion would 
arise.  Regarding the musculature of the back, while sitting, 
straight raising test was negative.  Although there was a 
breaking evident in all muscle groups tested, there was no 
focal paresis noted; and there was no atrophy visible.  

Regarding examination for neurological abnormalities, deep 
tendon reflexes were symmetrical.  There were no pathological 
reflexes.  While in the supine position, log rolling of the 
hip produced no discomfort.  The popliteal angles were tight 
at about 35 degrees on both sides.  The straight leg raising 
test produced some lower back discomfort, but not true 
lancinating leg pain.  Sensibility to light touch appeared to 
be intact throughout.  

The examination report noted that in 1997 the veteran 
underwent X-ray examination of the cervical, thoracodorsal 
and lumbar spines.  The report noted that the radiographs 
were striking for the loss of disk height at L5-S1 with 
almost obliteration of this interspace.  There was evidence 
of cervical spondylosis with foraminal narrowing at multiple 
levels, but particularly C5-C6 and C6-C7.  In addition, the 
radiographs showed evidence of a previous compression 
fracture of T4 and T5.  There was no profound kyphotic 
deformity, but relatively mild kyphosis.   

The September 1999 VA examination report contains diagnoses 
including (1) cervical spondylosis within foraminal 
encroachment; (2) past history of compression fracture at T4-
T5; and (3) degenerative disk disease with severe collapse at 
L5-S1 interspace.  

The examiner provided opinions as to the probability of a 
relationship between his service-connected dorsal spine 
disability, and the veteran's other two back disorders of the 
cervical and lumbar spine.  The examiner summarized the 
medical history and concluded with an opinion that based on 
the medical history, it was more likely than not that the 
veteran's lumbar degenerative disk disease and his cervical 
spondylosis were unrelated to the veteran's thoracodorsal 
spine injury.

The examiner concluded that regarding the veteran's 
thoracodorsal spine, there had been a compression fracture of 
T4 and T5 with relatively mild residual kyphosis.  The 
examiner opined that this could certainly account for 
significant interscapular pain, as the veteran had exhibited 
for the past five decades.  The examiner noted that the 
veteran had sustained significant injury to the upper and 
mid-thoracic spine, and was left with residual kyphotic 
deformity of the thoracodorsal spine, and spondylosis at the 
levels discussed above.  The examiner noted that this could 
account for significant interscapular pain.  The kyphotic 
deformity was fixed and no longer flexible, a condition which 
was felt to be significant but static.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 
(1999).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. § 4.59 (1999).

The veteran's residuals of a fracture of the D4 and D5 areas 
of the dorsal spine, is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5291, for 
limitation of motion of the dorsal spine.  Under that code 
the criteria for a 10 percent evaluation contemplate findings 
reflective of moderate or severe limitation of motion of the 
dorsal spine.  Diagnostic Code 5291 does not provide for an 
evaluation in excess of 10 percent.  As the veteran's dorsal 
spine disability is already evaluated at the maximum rating 
allowable under Diagnostic Code 5291, a higher evaluation 
under that code is not attainable.

The veteran's residuals of a fracture of the D4 and D5 areas 
of the dorsal spine, may also be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5285, which pertains to residuals of a 
vertebral fracture.  Under this section, a vertebral fracture 
productive of cord involvement, bedridden status, or the 
requirement of long leg braces warrants a 100 percent 
evaluation, and a 60 percent evaluation is warranted for a 
vertebral fracture without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
a vertebral fracture is to be rated in accordance with 
definite limited motion or muscle spasm, with an additional 
10 percent added for demonstrable deformity.  The veteran's 
dorsal spine disability has not been shown, however, to 
manifest a demonstrable deformity to warrant an additional 10 
percent in the evaluation already assigned for limitation of 
motion.

The Board has carefully considered the foregoing provisions, 
as well as all of the evidence of record.  The Board finds 
that the assignment of a 30 percent evaluation under 
Diagnostic Code 5288 is appropriate, for unfavorable 
ankylosis of the dorsal spine.  In this regard, the Board 
notes that during the September 1999 VA examination, the 
examiner found on examination that the veteran's dorsal spine 
manifested a somewhat exaggerated dorsal kyphosis.  This 
deformity was fixed and no longer flexible, and felt to be 
significant.  The Board finds that the disability picture 
shown by the dorsal kyphosis that is fixed and no longer 
flexible, reflects the criteria under Diagnostic Code 5288, 
of unfavorable ankylosis of the dorsal spine.  Thus, pursuant 
to that criteria, and after resolving reasonable doubt in 
favor of the veteran, the Board finds that an increased 
rating of 30 percent is warranted for his thoracic spine 
disability under Diagnostic Code 5288.  Under that code, 
however, a 30 percent rating is the maximum evaluation.  
Therefore, a schedular evaluation in excess of 30 percent 
under Diagnostic Code 5288 is not attainable.

The Board notes also, that the evidence does not show that 
the veteran manifests disability reflecting criteria 
warranting an evaluation in excess of 30 percent for his 
thoracic spine disability under other codes.  There is no 
evidence of spinal cord involvement or abnormal mobility of 
the dorsal spine requiring a brace.  Therefore, the criteria 
for a higher evaluation under Diagnostic Code 5285 have not 
been met. There is also no evidence of complete bony fixation 
(ankylosis) of the spine at a favorable angle, which is the 
criteria for a 60 percent evaluation under Diagnostic Code 
5286.

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's thoracic 
spine disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  

The functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206.  In this regard, 
the Board observes that the veteran has complained of 
thoracic back pain with radiation up into the cervical spine 
and to the lower back; with complaints of pain in the feet 
and lower extremities and into the neck and into the upper 
back on both sides and into both shoulders.  In this regard, 
the record indicates that the veteran also has a cervical 
disorder of cervical spondylosis with foraminal encroachment; 
and a lumbosacral spine disorder of degenerative disk disease 
with severe collapse at L5-S1 interspace.  Neither of these 
disorders has been shown to be etiologically related to 
service or to the veteran's service-connected thoracic spine 
disorder.  While the veteran has described pain symptoms 
associated with the cervical and lumbar spine as described 
above, the examiner in September 1999 indicated with respect 
to the thoracic spine disability only that this could account 
for significant pain in the interscapular area.  

Thus, the evidence indicates that during the recent time 
period, the veteran's cervical and low back pain and related 
functional loss were secondary to the veteran's nonservice-
connected cervical and lumbosacral disorders, rather than to 
his service-connected residuals of a fracture of the D4 and 
D5 areas of the dorsal spine.  Therefore, there is little 
basis for a higher evaluation due to painful motion or 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Overall, the Board has considered all pertinent 
diagnostic criteria but finds no basis for an evaluation in 
excess of 30 percent for the veteran's service-connected 
residuals of a fracture of the D4 and D5 areas of the dorsal 
spine.

The Board has considered the past diagnosis of degenerative 
changes in the thoracic spine, and whether the appellant is 
entitled to a separate rating for such condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate 
and distinct manifestations from the same injury may warrant 
separate ratings); but see 38 C.F.R. § 4.14 (prohibiting the 
pyramiding of ratings in specific instances).  Under 
provisions of C.F.R. § 4.71a, Diagnostic Code 5003 (1999), 
degenerative arthritis established by X-ray evidence, as in 
this case, will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  However, as the veteran is 
already evaluated under a code based on limitation of motion, 
Diagnostic Code 5291, a separate rating would constitute 
pyramiding, which is not allowed under 38 C.F.R. § 4.14.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

In this case, the Board has based its decision upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of a fracture of the D4 
and D5 areas of the dorsal spine, have markedly interfered 
with his employment status beyond that interference 
contemplated by the evaluation assigned by this decision, or 
have necessitated frequent periods of hospitalization.  
Overall, in the absence of the factors noted above, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis beyond that 
granted above.  38 U.S.C.A. § 5107(b).


ORDER

A 30 percent disability evaluation for residuals of a 
fracture of the D4 and D5 areas of the dorsal spine, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

